Citation Nr: 1021188	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  03-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to psychiatric medications.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) San 
Juan, Puerto Rico, Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder and for diabetes mellitus, to 
include as secondary to medications prescribed for a 
psychiatric disorder.  

In June 2004, the Veteran testified before the Board at a 
hearing that was held at the RO.  In May 2006, the Board 
remanded the claims for additional development.

In an April 2009 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the decision denying the claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2010 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.

The appeal is REMANDED to the RO.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

A January 2010 Joint Motion for Remand from the Court held 
that VA failed to satisfy its duty to assist the Veteran 
insofar as VA had not afforded the Veteran an examination 
with respect to her claim of entitlement to service 
connection for an acquired psychiatric disorder.

Subsequent to the issuance of the January 2010 Joint Motion 
for Remand, the Veteran submitted a private opinion in 
support of her claim, relating her "currently diagnosed 
psychiatric disorder" to her active service.  The May 2010 
opinion, rendered by a family practice physician, noted that 
the Veteran had been felt by the physician to be both 
credible and competent to report her current psychiatric 
symptoms, as well as her personal and medical history.  In 
this regard, the Veteran had related to the physician that in 
1982, during her period of active service, the Veteran had 
discovered that her husband, who was also on active duty, was 
having an affair.  His affair prompted very significant 
emotional changes in the Veteran and caused her severe 
emotional stress and feelings of depression, anxiety, and 
difficulty concentrating.  She had not felt as though she had 
the option of seeking treatment for such symptoms in service 
due to her belief that she would lose her job, but also 
because she was afraid that if she did seek treatment, her 
husband could possibly be courts martialed.  Although the 
Veteran did not seek formal psychiatric treatment until 
approximately 1992, the symptoms that had begun in 1982 had 
been consistent and progressive ever since.  Therefore, it 
was highly likely that the Veteran's acquired psychiatric 
disorder had its origins in her active military service.  
Finally, the physician also related the Veteran's diabetes 
mellitus to weight gain associated with the medications that 
had been prescribed for her psychiatric disorder.

The Veteran's attorney asserts that VA may not remand a claim 
for additional development where there is uncontroverted 
evidence supporting the claim.  See 38 C.F.R. § 3.304(c) 
(2009).  While 38 C.F.R. § 3.304(c) does stipulate that 
evidentiary development should not be conducted where the 
evidence present is sufficient to make a determination on the 
claim, the Board concludes that the record in this case is 
insufficient to make a determination on the claim, as a 
result of numerous conflicting pieces of evidence.  
Accordingly, despite that the Veteran has presented 
additional evidence in support of her claim, the Board 
nonetheless concludes that a remand for additional 
development is still required.  See Douglas v. Shinseki, 23 
Vet. App. 19, 25 (2009).

The May 2010 opinion notes that the Veteran reported a 
history of psychiatric symptoms with an onset in 1982.  
Nowhere else in the record, however, does it reflect that the 
Veteran reported an onset of psychiatric symptoms during her 
period of active service.  In a statement received from the 
Veteran in February 2002, she noted that she had first 
developed an anxiety disorder in 1991.  Private and VA 
clinical records similarly show that the Veteran reported an 
onset of psychiatric symptoms in 1991, but no earlier.  At 
her June 2004 hearing before the Board, the Veteran stated, 
in response to a question regarding when she first began to 
have psychiatric symptoms of any kind, that they had begun in 
1991.  Upon further questioning as to whether she had 
experienced any signs of anxiety or depression or any other 
emotional problems prior to 1991, she responded, "never did, 
never did."  When asked whether she had had any trouble 
during her active service, she stated, "No," and indicated 
that her performance ratings were "the highest."  

A November 2006 statement from a former fellow serviceman 
noted that he had known the Veteran during active service and 
that the Veteran had been an "outstanding soldier."  In the 
year after her separation from service, however, she appeared 
to be depressed and nervous because her eldest son had to be 
escorted by armed Military Police to the American School.

A December 2008 opinion from the general practitioner who 
treated the Veteran from September 1986 to August 2000 noted 
that the Veteran had begun to experience psychiatric symptoms 
after her 1985 separation from active service.  Nevertheless, 
the physician concluded that the Veteran's psychiatric 
disorder was due to military service because "she had high 
responsibilities when active."

Given the conflicting nature of the statements provided by 
the Veteran regarding the approximate date of onset of her 
psychiatric symptoms, the Board concludes that a remand for 
an examination is necessary.  To date, no clinician, treating 
or otherwise, has reviewed the Veteran's claims file in 
conjunction with providing an opinion regarding the etiology 
of the Veteran's current psychiatric disorder.  While a 
review of the claims file is not a mandatory prerequisite for 
providing an adequate opinion, the Board concludes in this 
instance that such a review would be helpful, given the 
conflicting nature of the Veteran's statements and her better 
than average performance evaluations during active service.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Next, the Board notes that the records associated with the 
Veteran's September 1986 to August 2000 treatment with the 
general practitioner who provided the December 2008 opinion 
have not been associated with the record, despite the 
Veteran's authorization for the release of these records.  
Accordingly, on remand, a request for those records must be 
made.  As the Veteran's authorization for the release of 
those records has expired, it should be explained to the 
Veteran that her reauthorization of the release of these 
records is necessary before the records may be obtained.

Finally, because the Board is remanding the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, the Board finds that the claim for service 
connection for diabetes mellitus, to include as secondary to 
medications prescribed for psychiatric disorders, is 
inextricably intertwined with the Veteran's pending claim for 
service connection, as the resolution of that claim might 
have bearing upon the claim for service connection for 
diabetes mellitus.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims file private 
medical records dated from September 1986 
to August 2000 from Luis A. Rivera Ramon, 
M.D.  Explain to the Veteran that her 
prior authorization for the release of 
those records has expired, and that she 
will need to reauthorize the release of 
those records in order for VA to obtain 
them.  All attempts to secure those 
records must be documented in the claims 
folder.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims and the examination 
report should note that review.  The 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, and bipolar disorder, 
is related to the Veteran's military 
service, or developed within one year of 
his discharge from service.  In doing so, 
the examiner must acknowledge and discuss 
lay evidence of a continuity of 
symptomatology, including, specifically, 
the conflicting dates of onset of 
symptomatology reported by the Veteran.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury and 
instead relied on the absence of evidence 
in the service medical records to provide 
a negative opinion).  However, the 
examiner should also take into 
consideration the Veteran's service 
personnel records, which demonstrate her 
better than average performance 
evaluations.  

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


